COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-022-CV





IN RE THOMAS CHRISTOPHER CARTER	RELATOR





------------



ORIGINAL PROCEEDING



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------

The court has considered relator’s petition for writ of mandamus and prohibition, and motion for temporary emergency relief, and is of the opinion that relief should be denied because relator has an adequate remedy by appeal.  
See In re Tex. Dep’t of Family and Protective Servs
., No. 04-1043, 2006 WL 3691615, at *3-4 (Tex. Dec. 15, 2006) (orig. proceeding) (op. on reh’g).  Because respondent signed the order of termination on January 19, 2007, an accelerated appeal procedure is available; thus, relator’s statement of points is due to be filed in the trial court on or before February 5, 2007, and his notice of appeal is due to be filed in the trial court no later than February 8, 2007.  
Tex. Fam. Code Ann.
 § 263.405 (Vernon Supp. 2006); 
Tex. R. App. P.
 25.1(a), 26.1(b); 
Tex. Dep’t of Family and Protective Servs
., 2006 WL 3691615, at *3.  Accordingly, relator’s petition for writ of mandamus and prohibition, and motion for temporary emergency relief, are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL B:  LIVINGSTON, J.;  CAYCE, C.J.; and DAUPHINOT, J.



DELIVERED:  January 22, 2007.

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.